Citation Nr: 1813671	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-31 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD) in excess of 50 percent prior to December 9, 2013; and in excess of 70 percent thereafter (excluding the period from February 19, 2013 to May 1, 2013). 

2.  Entitlement to a total disability based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Sherri Stone, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Vang, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).

The Veteran had active service from September 1978 to October 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran testified at a travel Board hearing in October 2017 before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an increased disability rating for service-connected PTSD and entitlement to TDIU.  Having reviewed the record, the Board finds that additional development is warranted.  

During the October 2017 hearing, the Veteran testified that his PTSD symptoms have worsened since his most recent VA examination.  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); see 38 C.F.R. § 3.327 (a) (2016).  In light of this, remand is warranted for a new examination to determine the current nature and severity of the Veteran's disability.  Additionally, the examiner should discuss any resulting functional impairment of PTSD.  Consideration should be given to April 2016 VA treatment records wherein Dr. M.S. noted that the Veteran was unable to maintain gainful employment due in part to ongoing PTSD symptoms.  

Additionally, outstanding VA medical records relating to the Veteran's claim should be obtained and associated with the claims file.

Finally, the Board finds that the claim for TDIU is inextricably intertwined with the aforementioned claim and must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain VA treatment records not already of record relating to the Veteran's claims.  If VA is unable to obtain these records, the Veteran must be notified and all efforts to obtain the records must be documented and associated with the claims file.

2.  Afford the Veteran an examination to determine the nature and severity of his PTSD.  Any indicated studies or diagnostic tests should be performed and all clinical findings must be reported in detail.  After a review the Veteran's claims file, the examiner should:

a)  Describe all symptomatology associated with the Veteran's PSTD.  

b)  Discuss the functional impairment of the Veteran's PTSD, with specific regard to his ability to function in a work setting and perform tasks, including sedentary and physical tasks.  

The examiner's attention is invited to April 2016 VA treatment records wherein Dr. M.S. noted that the Veteran was unable to maintain gainful employment due in part to PTSD symptoms.  

All opinions expressed must be accompanied by a supporting rationale.

4.  Conduct any additional development deemed necessary for the adjudication of the TDIU claim.  If the Veteran does not meet the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) (2017), refer the claim to the Director of Compensation for consideration of an extraschedular TDIU rating.

5.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If the requested benefits remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




